
	
		II
		111th CONGRESS
		2d Session
		S. 3995
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2010
			Ms. Snowe (for herself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To direct the Administrator of the General Services
		  Administration to install Wi-Fi hotspots and wireless neutral host systems in
		  all Federal buildings in order to improve in-building wireless communications
		  coverage and commercial network capacity by offloading wireless traffic onto
		  wireline broadband networks.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Wi-Net
			 Act.
		2.Installation of
			 Wi-Fi hotspots and wireless neutral host systems in all Federal
			 buildings
			(a)In
			 generalThe Administrator of the General Services Administration
			 shall—
				(1)install Wi-Fi
			 hotspots in all publicly accessible Federal buildings constructed after the
			 date of enactment of this Act;
				(2)allow for the
			 installation of wireless neutral host systems by any eligible carriers upon
			 request in all publicly accessible Federal buildings; and
				(3)in a manner
			 consistent with sound management principles, retrofit all Federal buildings
			 constructed prior to the date of enactment of this Act on a timetable that
			 reflects the importance of wireless communication to the Federal functions
			 being performed by the occupants of such buildings, provided that all such
			 building shall be retrofitted not later than December 31, 2013.
				(b)FundingThere
			 shall be made available from the Federal Buildings Fund established under
			 section 592 of title 40, United States Code, $15,000,000 to carry out this
			 section. Such sums shall be derived from the unobligated balance of amounts
			 made available from the Federal Buildings Fund for fiscal year 2010, and prior
			 fiscal years, for repairs and alterations and other activities (excluding
			 amounts made available for the energy program). Such sums shall remain
			 available until expended.
			3.Federal
			 easements and rights-of-way
			(a)GrantIf an executive agency, a State, a
			 political subdivision or agency of a State, or a person applies for the grant
			 of an easement or rights-of-way to, in, over, or on a building owned by the
			 Federal Government for the right to install, construct, and maintain wireless
			 transmitters and backhaul transmission, the executive agency having control of
			 the building may grant to the applicant, on behalf of the Federal Government,
			 an easement or rights-of-way to perform such installation, construction, and
			 maintenance.
			(b)ApplicationThe
			 Administrator of the General Services Administration shall develop a common
			 form for rights-of-way applications required under subsection (a) for all
			 executive agencies that shall be used by applicants with respect to the
			 buildings of each such agency.
			(c)Fee
				(1)In
			 generalNotwithstanding any
			 other provision of law, in making a grant of an easement or rights-of-way
			 pursuant to subsection (a), the Administrator of the General Services
			 Administration shall establish a reasonable fee for the award of such grant
			 that is based on fair market prices.
				(2)ExceptionsThe Administrator of the General Services
			 Administration may establish exceptions to the fee amount required under
			 paragraph (1)—
					(A)in consideration of the public benefit
			 provided by a grant of an easement or rights-of-way; and
					(B)in the interest of expanding wireless and
			 broadband coverage.
					(d)Use of fees
			 collectedAny fee amounts collected by an executive agency
			 pursuant to subsection (b) shall be used by the agency for the construction and
			 maintenance of Wi-Fi hotspots and wireless neutral host systems.
			4.Master contracts
			 for wireless transmitter sitings
			(a)In
			 generalNotwithstanding section 704 of the Telecommunications Act
			 of 1996, or any regulation pursuant thereto, or any other provision of law, and
			 not later than 60 days after the date of enactment of this Act, the
			 Administrator of the General Services Administration shall develop one or more
			 master contracts that shall govern the placement of wireless transmitters on
			 buildings owned by the Federal Government. Such master contract shall, with
			 respect to the siting of wireless transmitters, standardize the treatment of
			 covering rooftop space, equipment, and technology, and any other key issues
			 that the Administrator determines appropriate.
			(b)ApplicabilityThe
			 master contract developed by the Administrator of the General Services
			 Administration under subsection (a) shall apply to all publicly accessible
			 buildings owned by the Federal Government, unless the Administrator decides
			 that local issues with respect to the siting of wireless transmitters requires
			 non-standard treatment of a specific building.
			(c)ApplicationThe
			 Administrator of the General Services Administration shall develop a common
			 form or set of forms for wireless transmitter siting applications required
			 under this section for all executive agencies that shall be used by applicants
			 with respect to the buildings of each such agency.
			5.DefinitionsAs used in this Act:
			(1)Wireless
			 neutral host systemThe term wireless neutral host
			 system means a small cellular communications base station and related
			 antenna, such as a femtocell, picocell, or similar device or apparatus, that is
			 connected to a broadband service to provide—
				(A)improved cellular
			 coverage within a building; and
				(B)increased network
			 capacity.
				(2)Wi-Fi
			 hotspotThe term Wi-Fi hotspot means a site or
			 area in which the public can access the Internet via a wireless
			 connection.
			
